Continued Examination Under 37 CFR 1.114
The request filed on 3/17/21 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.
          The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2, 4-7, 9, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed fails to provide an adequate description of the first front and rear rails and second front and rear rails are permanently attached to a respective side rail, as set forth in claim 17, and the right side flange has a first hole and a second hole, as set forth in claim 18.

Applicant is required to cancel the new matter in the reply to this Office Action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1 and 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bartnicki (D 422,717) in view of  in view of Lewellen et al. 
Bartnicki shows a ladder top having front, rear and side flanges, and a groove extending along the length of the top, see mark-up drawing below. Bartnicki does not show the groove extend in the right and left flanges.

    PNG
    media_image1.png
    419
    711
    media_image1.png
    Greyscale


Lewellen shows a top at 14 having a groove 48 extending along the entire length of his top and through the side flanges of his top for holding a pipe along the length of his top. 
        All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using 
       In this regard, Applicant should observe that:  an implicit motivation to combine exists… when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.  Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-[it has been] held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references.  
         Dystar Textilfarben GmBH & Co. Dutschland KG v. C.H. Patrick Co.,

  464 F.3d 1356, 1368 (Fed. Cir. 2006).


  Claim 19: A stepladder as described in Claim 1 wherein the front side flange 

extends directly down from the front side, the rear side flange extends directly 
down from the rear side, the left side flange extends directly down from the left 

side and extends between the front side flange and the rear side flange, and the 

right side flange extends directly down from the right side and extends between the 

front side flange and the rear side flange.

Claim 20: A stepladder as described in Claim 19 wherein the left side flange is 

separate and apart and in spaced relation with the right side.

      With respect to the top is one continuous piece of thermo plastic, as set forth in 

claim 22, the examiner TAKES OFFICIAL NOTICE that it is known in the art to 

make ladder top of thermoplastic. 

        All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the ladder top of Bartnicki of thermoplastic material, as is conventional in the art, to a strong lightweight ladder top. 

Claim 21: A stepladder as described in Claim 22 wherein the groove extends along 

the entire length of the top.


      Claims 1 and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable 

Over Lavigne in view of in view of Lewellen et al. 

        Lavigne, in fig.1, shows a ladder top (20) comprising a plane, front and rear ladder sections extending from the ladder top. 
The claimed difference being the groove.
 Lewellen shows a top at 14 having a groove 48 adjacent to a side of his top and extending along the entire length of his top for holding a pipe thereon. 
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the top of Lavigne with a groove extending along the entire length of his top, as taught by Lewellen, for holding a pipe therein. 

Claim 20: A stepladder as described in Claim 19 wherein the left side flange is separate and apart and in spaced relation with the right side.
       With respect to the top is one continuous piece of thermo plastic, as set forth in 

claim 22, the examiner TAKES OFFICIAL NOTICE that it is known in the art to 

make ladder top of thermoplastic. 

        All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the ladder top of Bartnicki of thermoplastic material, as is conventional in the art, to a strong lightweight ladder top. 
.
     Claims 2, 17 and 18, as best understood and assuming to be definite, are rejected under 35 U.S.C. 103(a) as being unpatentable over Lavigne in view of Lewellen, as applied to claim 21 above, and further in view of Black et al and Kahn. Lavigne, in fig.1, further shows the ladder top having a circular accessory slot 52 (silent if the slot 52 is wider at the top than the bottom, but should be in order to prevent the head 19 from falling through the slot) with an opening 54 (capable of holding a ball and bungee strap unit accessory), first and second holes (at 40), as set forth in claim 18.
The claimed difference being the tool slot opening is not in the periphery of the top and it is unclear if the slot is wider at the top than the bottom.
 Black shows tool holding plane 10 having a plurality of tool holding slots at 30 being wider at the top than the bottom, and wherein the opening of the slots extend in the periphery of the plane. 
Kahn in Fig.3 shows a slot for holding a bungee tool holding strap wherein the slot is wider at the top than the bottom for holding the ball.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no 
         In this regard, Applicant should observe that:  an implicit motivation to combine exists… when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.  Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-[it has been] held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references.  

         Dystar Textilfarben GmBH & Co. Dutschland KG v. C.H. Patrick Co.,

  464 F.3d 1356, 1368 (Fed. Cir. 2006).

Claims 4-7 and 9, as best understood and assuming to be definite, are rejected under 35 U.S.C. 103(a) as being unpatentable over
Lavigne in view of Lewellen et al, Black et al and Kahn, as applied to claim 17 above, and further in view of Huffine. Lavigne, with respect to claims 5-7, states in paragraph (24) that;
 (24) As shown in FIGS. 1 and 2 of the drawings, at least one receiver aperture 22 extends within the tray 20 for receiving an item such as but not limited to tools (e.g. drills 11, screwdrivers, wrenches, pliers, etc.) and materials.  The receiver apertures 22 may have various and varying shapes/sizes in order to accommodate various items as further shown in FIG. 2 of the drawings.

Huffine shows graduated lines. 
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the top of Etesam with .
     
      Applicant's arguments filed 3/17/21 have been fully considered but they are not persuasive. 
Applicant argues that;
        The parent, patent of this application was issued by the Examiner. The difference in regard to the broadest issued claim of the parent patent and Claim 1 of the above-identified patent application are additional limitations to the claimed groove. It is respectfully submitted that the parent patent serves as precedent in regard to patentability of the claims of the above-identified patent application.
      The Examiner has rejected Claims 4-7, 9, 17 and 18 under 35 U.S.C. 112, first paragraph and also second paragraph. The limitation of Claim 18 of the rails attached to the flanges through holes has been canceled but now appears spelled out in detail in Claim 18 only in regard to the holes. In regard to rails being permanently attached, that is the only way a stepladder configuration as claimed would work. 
           Accordingly, both rejections under 35 U.S.C. 112 are obviated.
The examiner disagrees, and notes that it is claims 4-7, 9, 17 and 18 are rejected under 35 U.S.C. 112, first paragraph, furthermore, nowhere in the specification as originally filed mentioned that the first front and rear rails and second front and rear rails are permanently attached to a respective side rail, as set forth in Claim 17, And wherein the side flanges have holes, as set forth in claim 18. Applicant’s arguments about allowed cases do not place such limitations in the specification as originally filed.

      Applicant further argues that;
     Applicants respectfully also remind the Examiner that in the parent patent from which this application claims priority, in the Notice of Allowance documentation, a copy of which is attached, the Examiner stated the reasons the parent patent was patentable was because "... rear ladder rails permanently attached to the side flanges of the ladder top," among other reasons.
     The reason applicants added the limitation of "permanently attached” in the last Amendment before the Notice of Allowance was, as stated .in this: last response to the Office Action of the parent patent, because in the sister application U.S. serial number 12/322,647, now patented, in the Notice of Allowance documentation, in the Examiner's Amendment, the Examiner specifically added in the "permanently attached” limitation to the claims to bring the sister application to allowance. Applicants subsequently made the same changes to the parent patent to bring the parent patent to allowance. Accordingly, the Examiner in the parent patent, and in the sister patent to this patent application (which is a divisional of the parent patent 
      Accordingly, both rejections under 35 U.S.C. 112 are obviated.
    The examiner notes; in trying to advance prosecution in SN 12/322647, it was noted that the applied prior art ladder top was not permanently attached, so with the addition of other limitations to the independent claim and the limitation of the ladder top being permanently attached would avoid the applied prior art. In looking back to the parent application the examiner erred is the assumption that the ladder top was permanently attached, and now do not wish to prolong this error.
       The examiner further notes; 
     Regarding the affidavit of Mr. Latimer, and applicant’s arguments to the application of the references below;
      In response to applicant's argument that Lewellen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, Lewellen teaches the claimed groove for applicant’s disclosed purpose of holding a pipe therein,
      In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
       Referring to Lavigne;
    The examiner notes that Lavigne shows a ladder top plane for supporting and holding various tools on the top of a step ladder.
The examiner further notes that Lavigne teaches that it is known to provide a top plane of a step ladder with a tool holding slot for seating the head of a corded tool therein.
    Referring to Black, The examiner notes that Black is used to teach that it is conventional to locate a tool holding slot within the periphery of a plane for seating the held tool within the periphery of the plane, just as applicant’s placement of the tool holding slot for the same purpose, thus Black is an analogous 
      Applicant further argues that;
    It is respectfully submitted that the Examiner is using hindsight to combine the teachings of these references, and that is not patent law.
      The examiner notes in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
        Referring to Kahn,
     The examiner notes that Kahn is used to teach the use of the claimed slot for holding a bungee tool is known in the ladder art. Kahn was not used to teach the claimed placement of such a slot, as Black teaches the claimed placement of the slot within the plane.
       The examiner brings attention to the body of the rejection above.
        Applicant further argues that it is respectfully submitted that Kahn actually teaches away from the claimed invention because Kahn teaches to place the ball cup that holds the tool lasso on the rail and not at all at the top. So Kahn does not recognize or teach or even suggest any reason to place a toot lasso slot on the top.
      The examiner notes that Kahn was not used to teach the claimed placement of such a slot, as Black teaches the claimed placement of the slot within the plane.
   The examiner notes in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the
claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant further argues that, as stated in the Declaration of Ansel Schwartz, up to October 15, 2014, the assignee of the above-identified patent application, Werner Co., has sold 957,448 of the claimed step ladders with retail sales of over $40 million. This shows secondary evidence of patentability, 
     With respect to the affidavit for commercial success, the examiner notes that
the Affidavit’s sale figures was not adequately defined; note
     SALES FIGURES MUST BE ADEQUATELY DEFINED
 Gross sales figures do not show commercial success absent evidence as to market share, Cable Electric Products, Inc. v. Genmark, Inc., 770 F.2d 1015, 228 USPQ 881 (Fed. Cir. 1985), or as to the time period during which the product was sold, or as to what sales would normally be expected In the market, Ex parte Standish, 10 USPQ2d 1454 (Bd. Pat. App. & Inter. 1988).
    In response to applicant's argument that Lewellen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 L.2d 1443, 24
USPQ2d 1443 (Fed. Cir. 1992). In this case, Lewellen teaches the claimed groove for applicant’s disclosed purpose of holding a pipe therein,

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634